DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 24, 28, 33, 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May US 2018/0193062 (first interpretation).
	Regarding Claim 21, May discloses a bone fastener (Fig 3) comprising: 
	a receiver (#14); 
	a crown (#44) disposable within the receiver (Fig 1-2); 
	a spacer (#100, Fig 8) disposable within the receiver (Fig 1-2); 
	a ring (#112, Fig 8) disposable within the receiver (Fig 1-2); and 
	a screw shaft (#122, Fig 3) having a head (#120) disposable within the receiver (Fig 1-2), 
	wherein the crown is rotatable relative to the receiver to translate the spacer relative to the receiver to move the bone fastener between a first orientation in which the ring is in an expanded configuration (expanded configuration shown in Fig 11, paragraph 51-52 where the crown #44 can rotate clockwise to place the ring in the expanded configuration as shown in Fig 11) and the shaft is movable relative to the receiver and a second orientation in which the ring is in a contracted configuration and the shaft is fixed relative to the receiver (contracted configuration shown in Fig 12, paragraph 51-52, crown #44 is rotated counter clockwise to go into the contracted configuration and the shaft is fixed).

	Regarding Claim 24, May discloses wherein the head is capable of translating through the ring when the ring is in the expanded configuration and is incapable of translating through the ring when the ring is in the contracted configuration (Fig 11-12, paragraph 51-52).

	Regarding Claim 28, May discloses the spacer (#100) is positioned between the crown (#44) and the ring (#112) as the bone fastener moves between the first orientation and the second orientation (Fig 11-12).

	Regarding Claim 33, May discloses an outer surface (#100) of the spacer translates along an inner surface of the receiver as the bone fastener moves between the first orientation and the second orientation (as seen in Figs 11-12).

	Regarding Claim 37, May discloses the shaft is manually engageable with the receiver for non-instrumented assembly (Fig 10, one can manually couple the receiver and shaft via their hands to non-instrumented assembly).

	Regarding Claim 38, May discloses the crown (#44) extends along a longitudinal axis (Fig 5, axis extending between #68 and #70) between opposite top (#68) and bottom (#70) ends, the crown comprising an inner surface (inner surface seen in Fig 1-2) defining a central passageway (central passageway seen in Figs 1-2, as well as looking downward on the passageway in Fig 6) that is coaxial with the longitudinal axis (Fig 1-2, 6), the crown comprising spaced apart grooves (#76) that extend into the inner surface (Fig 6, paragraph 37).


Claims 21-22, 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May US 2018/0193062 (second interpretation).
	Regarding Claim 21, May discloses a bone fastener (Fig 3) comprising: 
	a receiver (#14); 
	a crown (#100, Fig 8) disposable within the receiver (Fig 1-2); 
	a spacer (#44, Fig 3) disposable within the receiver (Fig 1-2); 
	a ring (#112, Fig 8) disposable within the receiver (Fig 1-2); and 
	a screw shaft (#122, Fig 3) having a head (#120) disposable within the receiver (Fig 1-2), 
	wherein the crown is rotatable relative to the receiver to translate the spacer relative to the receiver to move the bone fastener between a first orientation in which the ring is in an expanded configuration (expanded configuration shown in Fig 11, paragraph 51-52 where the crown #100 can rotate clockwise to place the ring in the expanded configuration as shown in Fig 11) and the shaft is movable relative to the receiver and a second orientation in which the ring is in a contracted configuration and the shaft is fixed relative to the receiver (contracted configuration shown in Fig 12, paragraph 51-52, crown #100 is rotated counter clockwise to go into the contracted configuration and the shaft is fixed).

	Regarding Claim 22, May discloses wherein a ramp (#114, Fig 8) of the crown (#100) translates along a ridge (#52) of the receiver to translate the spacer relative to the receiver and move the bone fastener from the first orientation to the second orientation (paragraph 34, 50-52, Fig 12-11).


	Regarding Claim 35, May discloses the crown (#100) includes a cam surface (#114) engageable with the receiver (Fig 1-2, 10-12) to translate the spacer relative to the receiver and move the bone fastener from the first orientation to the second orientation (paragraph 50-52, Fig 11-12).

	Regarding Claim 36, May discloses the cam surface includes a circumferential ridge (#114) disposed about at least a portion of the crown (Fig 8, paragraph 45, ridge #114 in the form of a thread disposed partially about the crown).


Claims 21, 23, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May US 2018/0193062 (third interpretation).
	Regarding Claim 21, May discloses a bone fastener (Fig 3) comprising: 
	a receiver (#14); 
	a crown (#44, Fig 8) disposable within the receiver (Fig 1-2); 
	a spacer (#36, Fig 3) disposable within the receiver (Fig 1-2); 
	a ring (#90, Fig 8) disposable within the receiver (Fig 1-2); and 
	a screw shaft (#122, Fig 3) having a head (#120) disposable within the receiver (Fig 1-2), 
	wherein the crown is rotatable relative to the receiver to translate the spacer relative to the receiver to move the bone fastener between a first orientation in which the ring is in an expanded configuration (expanded configuration shown in Fig 11, paragraph 51-52 where the crown #44 can rotate clockwise to place the ring in the expanded configuration as shown in Fig 11) and the shaft is movable relative to the receiver and a second orientation in which the ring is in a contracted configuration and the shaft is fixed relative to the receiver (contracted configuration shown in Fig 12, paragraph 51-52, crown #44 is rotated counter clockwise to go into the contracted configuration and the shaft is fixed).
	Regarding Claim 23, May discloses an outer surface (#114) of the ring (#90) translates along a ramp surface (#52) of the spacer as the bone fastener moves from the first orientation to the second orientation (Fig 12-11, paragraph 34, 51-52).
	Regarding Claim 32, May discloses an outer surface of the ring (outer surface of ring #90, as seen in Fig 8) engages an inner surface (inner surface of the receiver #14 as seen in Fig 1-2, Fig 11) of the receiver when the bone fastener is in the first orientation (as seen in Fig 11, as well as Fig 1-2) and the spacer (#36) is positioned between the outer surface and the inner surface when the bone fastener is in the second orientation (Fig 2, 12).

Claims 21, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May US 2018/0193062 (fourth interpretation).
	Regarding Claim 21, May discloses a bone fastener (Fig 3) comprising: 
	a receiver (#14); 
	a crown (#44) disposable within the receiver (Fig 1-2); 
	a spacer (#80, Fig 8) disposable within the receiver (Fig 1-2); 
	a ring (#112, Fig 8) disposable within the receiver (Fig 1-2); and 
	a screw shaft (#122, Fig 3) having a head (#120) disposable within the receiver (Fig 1-2), 
	wherein the crown is rotatable relative to the receiver to translate the spacer relative to the receiver to move the bone fastener between a first orientation in which the ring is in an expanded configuration (expanded configuration shown in Fig 11, paragraph 51-52 where the crown #44 can rotate clockwise to place the ring in the expanded configuration as shown in Fig 11) and the shaft is movable relative to the receiver and a second orientation in which the ring is in a contracted configuration and the shaft is fixed relative to the receiver (contracted configuration shown in Fig 12, paragraph 51-52, crown #44 is rotated counter clockwise to go into the contracted configuration and the shaft is fixed).

	Regarding Claim 34, May discloses the spacer is integrally formed with the crown (Fig 3, 4-6).

Claims 21, 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by May US 2018/0193062 (fifth interpretation).
	Regarding Claim 21, May discloses a bone fastener (Fig 3) comprising: 
	a receiver (#14); 
	a crown (#44) disposable within the receiver (Fig 1-2); 
	a spacer (#100, Fig 8) disposable within the receiver (Fig 1-2); 
	a ring (#112, Fig 8) disposable within the receiver (Fig 1-2); and 
	a screw shaft (#122, Fig 3) having a head (#120) disposable within the receiver (Fig 1-2), 
	wherein the crown is rotatable relative to the receiver to translate the spacer relative to the receiver to move the bone fastener between a first orientation in which the ring is in an expanded configuration (expanded configuration shown in Fig 11, paragraph 51-52 where the crown #44 can rotate clockwise to place the ring in the expanded configuration as shown in Fig 11) and the shaft is movable relative to the receiver and a second orientation in which the ring is in a contracted configuration and the shaft is fixed relative to the receiver (contracted configuration shown in Fig 12, paragraph 51-52, crown #44 is rotated counter clockwise to go into the contracted configuration and the shaft is fixed).

	Regarding Claim 25, May discloses wherein the spacer (#100) includes opposite top (near ref #94 in Fig 8) and bottom ends (lower end adjacent to the ring #112, Fig 8) and a flange (#102, Fig 3) between the top and bottom ends (Fig 3), a bottom surface (lower end of #80 of crown #44) of the crown engaging the flange as the bone fastener moves between the first orientation and the second orientation (paragraph 42, Fig 11-12, bottom of the crown engaged the flange when moving between the first and second orientations) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 27 are rejected under 35 U.S.C. 103 as being unpatentable over May US 2018/0193062 (in view of any of the first, third, fourth, fifth interpretations above) in view of May US 2018/0021068 (‘068).
	Regarding Claim 27, May discloses the receiver (#14) includes spaced apart arms (#16, #18) defining an implant cavity (#20) configured for disposal of a spinal rod (paragraph 29), the crown (#44) comprising an top surface (top surface as seen in fig 3), wherein the crown at the first orientation is at an angular initial orientation for the crown to receive the screw (Fig 11) and rotated in the second orientation which is a final angular orientation for securement with the screw (Fig 12, paragraph 51-52)  but does not disclose a groove configured for disposal of the spinal rod, the groove extending transverse to the implant cavity when the bone fastener is in the first orientation, the groove extending parallel to the implant cavity when the bone fastener is in the second orientation. 
	May ‘068 discloses a similar device (Fig 2) having  a crown (#34) and a receiver (#14), the crown having a top surface defining a groove (#88) for disposal of a spinal rod (paragraph 56), the groove extending transverse to the implant cavity when the crown is in a first orientation (initial orientation, Fig 9, paragraph 57), the groove extending parallel to the implant cavity when the crown is rotated to the second orientation (final orientation, paragraph 57, Fig 11) so that the spinal rod can be diposed in the groove when in the second/final orientation (paragraph 56)
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed to modify the top surface of the crown (#44) of May to include a groove in view of May ‘068 because it can accommodate the shape of a rod when a rod is placed in the receiver. It is noted that since the crown of both May and May ‘068 are rotated, the groove would be transverse to the implant cavity in the first/initial orientation and parallel to the implant cavity in the second/final orientation since that is the orientation the crown would receive the spinal rod. 


Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over May US 2018/0193062 (in view of any of the first, second, third, fourth or fifth,  interpretations above).
	May discloses the crown is rotated in a first direction (“counter clockwise” direction, paragraph 51-52, Fig 11-12) to move the bone fastener from the first orientation to the second orientation,  wherein the crown is rotated relative to the receiver in an opposite second direction (clockwise direction to go back from Fig 12 to Fig 11, paragraph 51-52) to move the bone fastener from the second orientation to the first orientation.
	May discloses 180 degrees of rotation in the first and second direction as an example (paragraph 52) but does not disclose a 90 degree rotation in the first and second direction.
	It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to have the rotation be 90 degrees in the first and second directions, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 39-40 are allowed.
Claims 26, 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest of other similar spinal implants. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773